Exhibit 10.7 The securities represented by this Warrant and issuable upon exercise hereof have not been registered under the Securities Act of 1933, as amended (the "Act"), or under the provisions of any applicable state securities laws, but have been acquired by the registered holder hereof for purposes of investment and in reliance on statutory exemptions under the Act and under any applicable state securities laws.These securities and the securities issued upon exercise hereof may not be sold, pledged, transferred or assigned, nor may this Warrant be exercised, except in a transaction which is exempt under the provisions of both the Act and applicable state securities laws or pursuant to an effective registration statement. COMMON STOCK PURCHASE WARRANT Issuance Date: June 11, 2010 Certificate No. W-1 For value received, VERECLOUD, INC., a Nevada corporation (the "Company"), hereby grants to PAT AND ANN BURKE, individual residents of the State of Colorado (the "Registered
